Citation Nr: 0503751	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing. 

(The issues of entitlement to an initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD), a disability rating in excess of 10 percent for 
headaches, and a total disability rating for compensation 
purposes based on individual unemployability (TDIU) are 
addressed in a separate decision under a different docket 
number.)


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The RO denied service connection for 
bilateral hearing loss.  The record shows that the Board 
issued a decision in March 2000 wherein it denied service 
connection for defective hearing.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  Accordingly, the issue for appellate review has been 
recharacterized as reported on the title page.

In January 2005, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his appeal on the Board's 
docket, the veteran having established good and sufficient 
cause.  38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  In March 2000 the Board denied entitlement to service 
connection for defective hearing.  

2.  Evidence submitted subsequent to the March 2000 decision 
that was not previously submitted to agency decision makers 
is neither cumulative nor redundant and, by itself or when 
considered with previous evidence of record, does relate to 
an unestablished fact necessary to substantiate the claim; 
this evidence does raise a reasonable possibility of 
substantiating the claim.  

3.  The veteran currently has bilateral sensorineural hearing 
loss.

4.  The probative and competent medical evidence of record 
does not establish a relationship between the veteran's 
sensorineural hearing loss and any incident of military 
service. 

CONCLUSIONS OF LAW

1.  Evidence submitted since the March 2000 decision wherein 
the Board denied entitlement to service connection for 
defective hearing is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.160(d), 20.1100, 20.1104, 20.1105 
(2004).

2.  A sensorineural hearing loss was not incurred in or 
aggravated by active service and such incurrence or 
aggravation may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.3 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Board considered the following evidence when it issued 
the March 2000 decision that denied service connection for 
defective hearing.  The veteran's Enlisted Record, WD-AGO 53-
55, shows participation in battles and campaigns in New 
Guinea, Northern Solomons and Southern Philippines.  His 
military occupational specialty and qualification were 
rifleman and combat infantryman respectively. 

The Separation Qualification Record shows that as a rifleman 
the veteran served for 34 months with an infantry regiment in 
the Pacific Theater of Operations. He fired a rifle at enemy 
personnel and positions. He also used grenades, a sub-machine 
gun and a rocket launcher.

Service medical records show that the veteran's service 
induction and service discharge examinations were normal with 
respect to hearing.  When examined for induction his hearing 
was 20/20 bilaterally.  His hearing was listed as 15/15 by 
whispered voice testing at the time of his discharge.  

A March 1944 service record noted a complaint of buzzing in 
the left ear.  A sebaceous cyst of the scalp was removed in 
April 1944. 

A March 1952 statement received from a private physician 
shows that the veteran was suffering from recurrent swelling 
in the back of the left ear.  According to the physician, 
this disturbed the canal opening and caused defective 
hearing.  It was noted that the operation in service for a 
sebaceous cyst was "evidently" unsuccessful.

A VA examination conducted in May 1952, resulted, in 
pertinent part, in a diagnosis of otitis media with a 
moderate loss of hearing in the left ear.  The examiner's 
opinion was that the operative procedure had nothing to do 
with the left ear hearing loss.

In various statements throughout the years the veteran 
reported ongoing pain and recurrent cyst formation but made 
no reference to difficulty hearing.

In February 1991 the veteran filed a claim of entitlement to 
service connection for hearing loss.  He submitted several 
private medical reports in which he provided a history to his 
physician of decreased hearing since a head injury in 
service.  System review showed a hearing deficit on the left.

In a February 1991 report a neurological surgeon stated that 
there was hearing loss.  This was felt to be "definitely 
caused by the remote injury he received."

At his personal hearing in December 1991, the veteran 
testified about his head injury and subsequent removal of a 
cyst in service.  He stated that as he got older his hearing 
worsened so that he could not "pick up" any noises.

VA treatment records from 1967 and 1980 to 1994 were 
provided.  These pertained mostly to the eyes and did not 
contain any indication of treatment for hearing loss.

At his January 1994 hearing the veteran testified again 
regarding the injury to his head and operation in service.  
When asked when he noticed hearing loss, he stated "after I 
came back."  He then stated "After I began to get old and the 
time rolled on.  It just didn't happen right then." He stated 
that he could "hardly tell" when he was young, but as time 
went on he started noticing problems.  He then stated that he 
had been having problems all of his life since he got out of 
the Army.  He asserted that a hearing problem only existed in 
his left ear.

A VA audiology examination was conducted in February 1994.  
This showed a mild to moderately severe sensorineural hearing 
loss in the right ear and a moderate to severe sensorineural 
hearing loss in the left ear. 

The veteran's personal hearing in Sept 1994 pertained to 
another claim, but it is noted that during the hearing, he 
testified that after exposure to tear gas in service his 
earwax dried up.  He felt that his eardrum was dry.

At that time, the veteran also filed claims of entitlement to 
service connection for post traumatic stress disorder (PTSD).  
He also referred to having been treated for a dry eardrum and 
head surgery.

A VA audiology examination was performed in January 1997.  
The assessment was asymmetric bilateral sensorineural hearing 
loss.  The veteran reported a history of left sided head 
trauma and denied hearing changes at the time of his surgery 
in service.  Examination of the ears was negative.  The 
claims folder was reviewed.

It was noted that the veteran claimed onset of hearing loss 
secondary to a fever in 1943 and he reported a head injury 
behind the left ear in 1943.  The asymmetrical results of 
testing and consistently poorer left ear hearing were noted, 
and it was felt that subtle conductive involvement might 
exist secondary to a head injury.

A VA examination of the veteran's head was performed in 
February 1997.  The claims folder was reviewed.  After 
examination, the only finding was a well-healed scar.  

The examiner's opinion was that it was not reasonable from a 
medical point of view to relate the history of removal of a 
cyst or hematoma with any hearing loss the veteran might 
have.

Another VA examination, by a neurologist, in March 1997 
included a diagnosis of bilateral sensorineural hearing loss.  
The sensorineural hearing loss was not felt to be due to the 
surgical procedure on the veteran's scalp behind the left ear 
in service in 1943.  There was no rationale for development 
of a sensorineural hearing loss based on removal of either a 
cyst or hematoma from behind the left ear.  In addition he 
reportedly had normal hearing at the time of his discharge in 
1946.

Auditory brainstem response (ABR) testing was performed in 
March 1997 based on the audiology examination of January 
1997, which noted a significant asymmetry. However, the ABR 
study was within normal limits.

During his May 1997 personal hearing he also testified about 
his head injury and cyst or hematoma formation in service and 
he asserted that illness in service caused his earwax to dry 
up.

In February 1998 the veteran's representative submitted 
copies of pages from a medical treatise and argued that the 
treatise supported a conclusion that conductive hearing loss 
could have been caused by disturbances or swelling of the 
lining of the ear canal or disruption of the ossicular chain.

At his personal hearing in April 1998 the veteran testified 
that he developed a cyst near his left ear after an accident 
in service that had to be removed, and stated that the cyst 
affected his hearing in his left ear.  He testified that his 
hearing had worsened through the years and he stated that he 
needed a hearing aid.  

At his hearing before the Board in October 1999, the 
veteran's testimony was consistent with previous testimony of 
record.


The evidence received since the March 2000 Board decision 
included a June 2000 statement wherein the veteran stated he 
had a high fever in service that dried up all the wax in his 
ears and affected his hearing.  He wrote to an elected 
representative in November 2000 that he was on the front line 
for several days and became ill with malaria.  Records 
received from the Social Security Administration were 
pertinently unremarkable.  Duplicate service medical records 
were received that showed no reference to malaria but did 
show treatment for "myalgia" in February 1943 and "heat 
exhaustion" in June 1943.  In September 2002 he wrote that 
he "caught malaria fever" while fighting overseas and that 
he noticed on "recovery from the fever was that my ears no 
longer contained wax".

In November 2002 the veteran wrote that he sustained hearing 
loss from an accident he had on active duty and that service 
records showed he had a head injury.  Contemporaneous VA 
clinical records noted hearing loss and the veteran's 
reported history of malaria during military service.  His 
argument in disagreement filed in August 2003 was that he had 
normal hearing when he entered the service and that noise 
from continuous artillery and bombing resulted in a decrease 
in hearing when he left the service as shown on comparison of 
the hearing tests.  

A VA audiology examiner in November 2003 also reviewed the 
veteran's claims file and noted the service records did not 
show the veteran had malaria but that he felt that malaria 
caused him to have abnormal earwax that confused his ability 
to hear.  The veteran denied noise exposure prior to or after 
military service.  The examiner also noted prior medical 
opinion that did not relate hearing loss to a head injury.  
The examiner stated that the whisper tests were normal at 
entry into service and separation; therefore, it was not at 
least as likely as not that the veteran's current hearing 
loss is a result of military service.

The veteran essentially restated his arguments on appeal, 
those being noise exposure that showed decreased hearing on 
separation, the effects of noise exposure during service and 
malaria.  He submitted an audiological case history wherein 
it was asserted that loud noises from heavy artillery caused 
his hearing problem and also that he had malaria that cause 
ear wax to dry up and that he had a head injury.  



At the recent Board hearing on other issues, the veteran 
submitted additional documentary evidence that contained a 
November 2004 statement from a private physician who had seen 
the veteran regarding hearing difficulties.  

The physician stated that the veteran indicated his hearing 
was good until he contracted malaria in the service and that 
all of his colleagues died from it and that after he regained 
consciousness he noticed he could not hear well in the left 
ear.  

The physician stated the veteran had significant bilateral 
sensorineural hearing loss that was worse in the left ear.  
The physician stated, "I'm assuming that his hearing loss is 
in large part due to his malaria and/or treatment for this 
disorder..."  


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.


When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).


It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the record 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed in September 2002, the new 
criteria apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for organic disease of the nervous system (sensorineural 
hearing loss) if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).


Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  The 
CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.



In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in 
September 2002.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 2003 rating decision, March 2004 statement of the 
case, and VA letters apprised the veteran of the information 
and evidence needed to substantiate his claim for service 
connection, the laws applicable in adjudicating the appeal, 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific medical and lay evidence 
that was considered when the determination was made.  

In particular, in November 2002 and October 2003 letters, the 
veteran was informed of the enactment of the VCAA and was 
advised to identify any evidence in support of his claim that 
had not been obtained.  He was also advised of the evidence 
he needed to submit to show that he was entitled to service 
connection for his claimed hearing loss disability and the 
need for new and material evidence.  The letters further 
informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
statement of the case the RO provided the specific criteria 
of the new law and made it clear that it had considered them 
in adjudicating the veteran's claim.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year has passed since the 
more recent letter in October 2003 was sent to the veteran by 
the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II 
withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Here, the veteran's initial notification 
letter was sent in November 2002, and his claim was initially 
denied in June 2003.  Hence, there has been no Pelegrini 
violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Furthermore, in 
the statement of the case, and through another VCAA notice 
letter in October 2003 VA again provided him the opportunity 
to submit any additional evidence he had in support of his 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records and relevant treatment 
records are included in the file.  He was afforded a VA 
examination and the record contains sufficient evidence to 
make a decision on the claim.  

Accordingly, the Board finds that there is no indication that 
there exists any evidence which has a bearing on the issue 
adjudicated here that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The veteran waived initial RO consideration 
of the documents submitted at the recent Board hearing.  
Hence, VA's duty to assist the veteran in the development of 
the veteran's claim has been satisfied.  



New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for defective hearing, that 
is now referred to as bilateral hearing loss.  This is the 
same disorder identified in the Board's appellate decision in 
March 2000 as defective hearing.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
RO in September 2002.

Under 38 C.F.R. § 3.156 (a) (2003), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).





In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
The March 2000 decision wherein the Board denied the 
veteran's claim of entitlement to service connection for 
defective hearing was based upon evidence of no hearing loss 
being shown in service and no medical nexus for the bilateral 
hearing loss found after service.  Moreover the competent 
opinion rejected the various theories of service connection 
advanced on appeal.  

Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on his behalf. 38 U.S.C.A. §§ 5104, 5108, 7104; 38 C.F.R. 
§ 3.156 (2003).  
 
It is determined that the veteran has submitted new and 
material evidence since this March 2000 decision in order to 
reopen his claim.  There is no dispute that the defective 
hearing exists.  Furthermore, while a VA examiner has 
discounted any relationship of the currently shown hearing 
loss to service, a private examiner has related such hearing 
loss to the veteran's active service, albeit the information 
relied on having been provided by the veteran.  The assertion 
of malaria in service was not previously addressed nor was 
the specific argument of acoustic trauma. 

The private physician's statements relating the veteran's 
hearing loss to service, the currently demonstrated hearing 
loss, and the record in sum are not cumulative and redundant.  
Since the above evidence suggests that the veteran's hearing 
loss was a possible result of malaria in service, the newly 
received evidence relates to an unestablished fact necessary 
to substantiate the claim and raises the reasonable 
possibility of substantiating the claim.  





Of course, he veteran's assertion of malaria in service, and 
the favorable medical opinion based on it, are presumed true 
for the limited purpose of reopening the claim as explained 
in Justus, supra.  Thus, it is material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 

(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence) Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and 

(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence) Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue.  He is a combat veteran and his 
service encompasses a military occupational specialty as a 
combat infantryman thus causing him exposure to a noisy 
environment.  

However there is no competent and probative evidence linking 
the veteran's hearing loss to service.  A private physician 
presumed the veteran's hearing loss is secondary to malaria 
or treatment for it during service, but that opinion was 
based upon the veteran's self reported history and this it 
has no probative weight.  On the other hand the VA examiner 
in November 2003 reviewed the record with the arguments of 
malaria and noise exposure in mind.  

The record does not show that the veteran had malaria or that 
it was suspected at any time.  Thus, there is no confirmation 
of the factual basis underlying the favorable opinion.  The 
Board chooses to accord the substantial probative weight to 
the VA examiner's opinion that the hearing loss is not due to 
service.  Although the CAVC had held that 38 C.F.R. § 3.385 
"does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service."  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993), which does not mean that 
an opinion citing the absence of abnormal hearing at 
separation weakened from the standpoint of probative weight.  

The VA examiner in 2003 simply added an additional competent 
opinion against service connection based on theories that 
were not clearly addressed previously.  

The opinion was not predicated solely on the fact that the 
veteran's hearing was reported as normal at separation, but 
it was simply one element supporting the opinion against 
service connection.

The Board is free to accept the opinion of the VA medical 
professional above the opinion of the private medical 
professional.  In this regard, the CAVC has held that it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another, provided that the Board 
gives an adequate statement of reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429 (1995).  

The fact that the private opinion was based solely on a 
history the veteran provided, a history that is not 
substantiated in the record, and offered no alternative 
etiology to malaria for the hearing loss is a plausible basis 
for according no probative weight to that opinion.  The 
physician stated in the November 2004 opinion that he was 
"assuming" the hearing loss was in large part due to 
malaria, which indicates to the Board that the sole basis for 
the opinion was the veteran's self-reported history.

Simply put, the veteran has a hearing loss for VA 
compensation purposes and he is a combat veteran.  However 
there is no competent medical opinion linking his hearing 
loss to any incident in service either on the basis of the 
newly submitted evidence or from a review of all the opinions 
of record.  On the latter point, nothing added to the record 
offers any weight to the assertion that the hearing loss was 
due to inservice head trauma or surgery.  

As the Board observed in the previous decision. the opinions 
in favor of the claim on theories advanced at the time were 
equivocal and refuted by opinions from physicians who 
evaluated the record.  Nothing added to the record enhances 
any evidence favoring the claim previously of record or in 
the alternative offers any probative evidence in favor of the 
claim on any basis.  For the foregoing reasons, the Board 
finds that with application of all pertinent criteria, the 
evidentiary record does not support a grant of entitlement to 
service connection for defective hearing shown as a bilateral 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.3 
(2004).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
defective hearing, the appeal is granted to this extent only.

Entitlement to service connection for bilateral defective 
hearing is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


